            Case 5:20-cv-06334-JFL Document 21 Filed 02/23/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

JIMI ROSE,                                :
                                          :
                        Plaintiff,        :
                                          :
            v.                            :                          No. 5:20-cv-06334
                                          :
MATTRESS FIRM, INC. and                   :
JOHN ECK,                                 :
                                           :
                        Defendants.       :
__________________________________________

                                            ORDER
       AND NOW, this 23rd day of February, 2021, upon consideration of the Defendants’
motion to dismiss Plaintiff’s Complaint, see ECF No. 6, as well as their motion to strike, see id.,
and for the reasons set forth in the Opinion issued this date, IT IS HEREBY ORDERED AS
FOLLOWS:
       1.      Defendants’ motion to dismiss, ECF No. 6, is GRANTED.
       2.      Plaintiff’s Complaint, ECF No. 1, is DISMISSED, with prejudice.
       3.      Defendant’s motion to strike, ECF No. 6, is GRANTED.
       4.      Reference to John Eck as a “thief” in the caption of the Complaint; references in
paragraph 10 of the Complaint to John Eck as “President of this slip-shod business,” “ripping
people off,” and having “an overwhelming disregard for the consumers’ rights;” as well as
similar language in paragraph 13 of the Complaint, is HEREBY STRICKEN from the
Complaint as immaterial, impertinent, and scandalous pursuant to Federal Rule of Civil
Procedure 12(f).
       5.      Plaintiff’s motions at ECF Nos. 18 and 19 are DISMISSED, as moot.
       6.      This case is CLOSED.
                                                       BY THE COURT:


                                                     /s/ Joseph F. Leeson, Jr._______
                                                     JOSEPH F. LEESON, JR.
                                                     United States District Judge

                                                 1
                                              022321
